DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.S., the Father,
                                 Appellant,

                                     v.

           DEPARTMENT OF CHILDREN and FAMILIES,
         GUARDIAN AD LITEM PROGRAM and K.S., a minor,
                          Appellees.

                              No. 4D19-1829

                          [October 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 2016-4863CJ
DP.

  Sean Conway, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for Appellee Department of
Children and Families.

    Marynelle Hardee, Gainesville, and Thomasina F. Moore, Tallahassee,
for Appellee Guardian ad Litem Program.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.